Citation Nr: 1810755	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-17 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep disturbances.  

2.  Entitlement to an initial compensable rating for left great toe degenerative joint disease.  

(The issues of entitlement to service connection for right upper extremity arthralgia with numbness and tingling, entitlement to service connection for erectile dysfunction, entitlement to an initial compensable rating for left elbow epicondylitis, medial and lateral, and entitlement to a compensable rating for bilateral hearing loss, are addressed in a separate decision.) 


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney-at-Law



ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) from August 1991 to November 1991 and active duty from August 2004 to January 2006 and from August 2008 to October 2009.  His decorations include the Combat Action Badge.  He has additional periods of service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that, in his June 2011 substantive appeal (via a VA Form 9), the Veteran requested a Board hearing.  However, an October 2015 correspondence from his attorney reflects his desire to withdraw such hearing request.  38 C.F.R. § 20.704(e) (2017).  Therefore, there is no outstanding hearing request. 

With respect to representation, in March 2017, the Veteran executed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) limiting the representation of his private attorney to the issues of entitlement to service connection for sleep disturbances and entitlement to an initial compensable rating for left great toe degenerative joint disease.  Accordingly, this disposition is limited to those issues, and the remaining issues on appeal will be addressed in a separate decision (as noted parenthetically above).  

Additional evidence, to include July 2014 and January 2015 Disability Benefits Questionnaire (DBQ) reports for foot conditions, a December 2014 DBQ report for sleep apnea, and additional service treatment records, was added to the record after the issuance of a January 2014 supplemental statement of the case.  The Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of such additional evidence.  With regard to the Veteran's claim for service connection for sleep disturbances, this claim is being granted herein, and he has suffered no prejudice in the Board considering this newly received evidence with regards to this claim.  

The Board notes that, in a February 2015 rating decision, the RO denied entitlement to service connection for colon cancer and for restrictive lung disease.  The Veteran submitted a timely notice of disagreement for both claims.  Given that the RO has acknowledged receipt of the notice of disagreement and the Veteran's initiation of the appeal, and it is clear that the RO is still developing these claims, these claims are not before the Board at this time. 

The issue of entitlement to an initial compensable rating for left great toe degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's currently diagnosed obstructive sleep apnea had its onset during active service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea are met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without competent and credible evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis 

The Veteran maintains that he currently experiences sleep disturbances due to his service.  See January 2018 Appellant's Brief. 

At the time of enlistment into active service in August 2004, the Veteran was found to be without any health problems referable to the claimed sleep disturbances.  See August 2004 Pre-Deployment Health Assessment.  Since then, he has consistently reported sleep disturbances symptoms, as documented in various clinical records, to include service treatment records.  See, e.g.,  September and December 2005 Post-Deployment Health Assessments (noting that the Veteran was "[s]till feeling tired after sleeping"); May 2006 Post-Deployment Health Assessment (noting the Veteran's complaint of "[p]roblems sleeping or still feeling tired after sleeping"; September 2006 VA annual evaluation note (noting the Veteran's report of "[h]aving problems since he came back from Ira[q]"; February 2008 Report of Medical History (indicating that he has frequent trouble sleeping); and November 2009 Post-Deployment Health Assessment (commenting on the Veteran's "[s]leep disturbances"). 

A January 2010 VA examiner diagnosed the Veteran with non-specific sleep disturbances, but she did not render a nexus opinion. 

In support of his claim, in October 2013, the Veteran submitted statements from two fellow servicemen who witnessed the Veteran's sleep disturbances symptoms during his first period of active service (i.e. from August 2004 to January 2006).  In a statement from J.M.H., the fellow serviceman shared that he had served with the Veteran through December 2005, to include service in Iraq.  He then wrote that he "can attest to [the Veteran's] snoring during this time" and that he and other servicemen had to devise means to "muffle [the Veteran's] snoring" to include "build[ing] some plywood walls around him to block his snoring."  In another statement from J.B.R., the fellow serviceman wrote that he also served with the Veteran in Iraq in 2005 and that "[i]t didn't take long for [him] to realize that [the Veteran] had a snoring issue."  The fellow serviceman described that the snoring was "extremely loud . . . [such that he would] holler at him, shake him, or try something within reason to stop the snoring" without much success.  

A December 2014 DBQ examiner diagnosed the Veteran with obstructive sleep apnea and dysomina.  The examiner then rendered a positive nexus opinion, and as rationale, she described that the Veteran has been continuously reporting sleep impairment during service and pointed out that "there are at least 3 deployment questionnaires 2005-2006 in which Veteran identified his difficulty with sleeping and fatigue after sleeping."  The examiner also explained that it was not until later when the Veteran was diagnosed with severe obstructive sleep apnea after its initial onset given that he had "other significant health concerns that needed immediate attention" at the time.  

A different December 2014 DBQ examiner subsequently issued a negative nexus opinion, in which he essentially attributed the currently diagnosed sleep apnea to obesity, given that it was "the major risk factor for OSA (obstructive sleep apnea)," while noting that "[n]o in-service diagnosis of OSA was found."  The examiner disagreed with the earlier December 2014 examiner's finding that in-service episodes of difficulty sleeping and fatigue were indicative of an obstructive sleep apnea diagnosis given that such symptoms "are nonspecific symptoms which are not pathognomonic for obstructive sleep apnea . . . ."  However, the examiner did not clearly explain whether the Veteran did in fact suffer from obesity that resulted in his current obstructive sleep apnea.  The examiner also cited incomplete dates of service for the Veteran s active duty periods, which suggests that he failed to consider all pertinent service treatment records and that his opinion was based on an inaccurate factual premise.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board assigns limited probative value to this opinion. 

Given the evidence and medical opinions already of record, the Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran's currently diagnosed obstructive sleep apnea had its onset during his active service.  

The earlier December 2014 DBQ examiner's opinion serves to link the Veteran's current obstructive sleep apnea to his competent and credible reports of its onset during service, corroborated by the above-referenced service treatment records as well as the statements from his fellow servicemen.  This opinion reflects full consideration of all of the pertinent evidence of record and included an adequate rationale for the opinion rendered with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   Accordingly, the Board resolves all doubt in the Veteran's favor and finds that service connection for obstructive sleep apnea is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for obstructive sleep apnea is granted. 


REMAND

Higher Rating Claim for Left Great Toe Degenerative Joint Disease 

As noted in the Introduction, since the issuance of the January 2014 supplemental statement of the case, new evidence pertinent to the higher rating claim for left great toe degenerative joint disease has been added to the record without a waiver of AOJ consideration.  This new evidence consists of July 2014 and January 2015 DBQ reports containing evaluations of the left foot, including the great toe.  Given the relevance of the additional evidence to the determination of whether a higher rating is warranted for left great toe disability, a remand is necessary in order for the AOJ to consider the additional evidence in the first instance.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim based on the entirety of the evidence, to specifically include the additional evidence submitted since the issuance of the last supplemental statement of the case.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


